MEMORANDUM OF DECISION.
Defendant, Christopher Grindle, appeals his convictions in Superior Court, (Penob-scot County; Beaulieu, J.), of five counts of burglary, 17-A M.R.S.A. § 401 (1988) and three counts of theft, 17-A M.R.S.A. § 353 (1983). The trial justice committed no abuse of discretion in permitting a witness to testify about a conversation he had with Grindle outside the courtroom at the end of the first day of trial. State v. McEachern, 431 A.2d 39, 43 (Me.1981); State v. Lagasse, 410 A.2d 537, 541 (Me.1980). The evidence, viewed in the light most favorable to the state, supports the jury’s findings that the defendant committed the crimes of burglary and theft beyond a reasonable doubt. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
JUDGMENT AFFIRMED.
All concurring.